753 N.W.2d 635 (2008)
AUTO CLUB GROUP INSURANCE COMPANY, Plaintiff-Appellant,
v.
Zachariah M. BRALEY, a developmentally disabled person, by his court-appointed guardian, Robert J. Braley, Jr., Midland County Education Service Agency, Midland Public School District, Mark Moody, Michelle Renee Miller, Wayne Stuart Draves, Christopher Colin Moe, James Robert Moe, and Sandra Elaine Moe, Defendants-Appellees.
Docket No. 136175. COA No. 279537.
Supreme Court of Michigan.
August 8, 2008.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.